This office action is in response to the amendments filed on 01/05/2022. Claims 1-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

Double Patenting
Rejection under double patenting is withdrawn in view of applicant’s remarks.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 10 and 19 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 10, 19: “…maintain a second bitmap storing data acknowledging persistence of target data at a target gateway, wherein: the target gateway serves the remote storage device; and the target gateway and the remote storage device are separate devices; send replication data in a replication stream from the computing device to the source gateway; insert a marker into the replication stream; receive, from the target gateway, a first acknowledgement of receipt of the marker after the replication data in the replication stream has been 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
	Kawamura teaches a composition of a consistency group is changed easily without releasing a volume pair of the consistency group concerning a remote copying system and a remote copying method using a sequence number.

Galipeau teaches a system for obtaining a copy of source data in a consistent state. One or more file operations having a corresponding time sequence which modify said source data are recorded.

Suzuki teaches creating replicas to data of a storage volume in a storage system, a technique in which labor for issuing instructions from a processor can be reduced and then data consistency of related volumes can be secured is provided. A single replication instruction including designated information is issued for data of a logical unit serving as a copy source and a copy destination from a replication-control program of the processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114